Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 1/11/2022.
Claims 1-20 are presented for examination.
Priority
	Applicants’ claim for the benefit of a prior-filed US application 16676740 filed on 11/07/2019 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022, 04/13/2022, and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11256735. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
Current Application
US Patent No. 11256735
1. A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising: a processor; a data repository communicatively coupled to the processor and configured to store one or more content items; and a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to implement: 

a page editor configured to enable a user to edit a digital page; 

a component browser configured to enable the user to view the one or more content items stored in the data repository and to select a first one of the content items stored in the data repository; 

wherein the component browser is coupled to a component properties module implemented by the processor that retrieves and displays metadata of the selected first content item, including one or more properties of the selected first content item; 

wherein the component properties module is configured to access an API of a summary generator and provide the metadata and any explicit textual content of the selected first content item to the summary generator via the API;    

wherein a summary generated by the summary generator based on the metadata and explicit textual content of the selected first content item is provided via the API of the summary generator to the page editor; 

wherein the page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item.
1. A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising: a processor; a data repository communicatively coupled to the processor and configured to store one or more content items; and a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to implement:

a digital page editor configured to enable a user to edit a digital page;

a component browser configured to enable the user to view the one or more content items stored in the data repository and to select a first one of the content items stored in the data repository;

wherein the component browser is coupled to a component properties module, implemented by the processor, that retrieves and displays textual metadata of the selected first content item, including one or more properties of the selected first content item;

wherein the component properties module is configured to access an API of a text mining engine and provide the textual metadata and any explicit textual content of the selected first content item to the text mining engine via the API;

wherein a summary generated by the text mining engine based on the textual metadata and explicit textual content of the selected first content item is provided via the API of the text mining engine to the digital page editor …

wherein the digital page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item.

2. The system of claim 1, wherein the data repository is configured to store the summary content item, wherein the selected first content item and the summary content item are stored separately from ones of the one or more content items.  

2. The system of claim 1, wherein the data repository is configured to store the summary content item, wherein the selected first content item and the summary content item are stored separately from ones of the one or more content items.
3. The system of claim 1, wherein the generated summary is provided to the page editor as a summary content item which is independent of the selected first content item.  
1. … wherein a summary generated by the text mining engine … is provided via the API of the text mining engine to the digital page editor as a content item which is independent of the selected first content item;
4. The system of claim 3, wherein the data repository is configured to store metadata associated with each of the one or more content items and the summary content item.
3. The system of claim 2, wherein the data repository is configured to store metadata associated with each of the one or more content items and the summary content item.
5. The system of claim 1, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the summary generator.  
4. The system of claim 1, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the text mining engine.
6. The system of claim 5, wherein the size summary parameter is provided to the summary generator as a selectable percentage between 1 percent and 100 percent, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.  
5. The system of claim 4, wherein the size summary parameter is provided to the text mining engine as a selectable percentage between 1 percent and 100 percent, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.
	
7. The system of claim 5, wherein the size summary parameter is provided to the summary generator as a selectable number of lines, words or characters, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.
6. The system of claim 4, wherein the size summary parameter is provided to the text mining engine as a selectable number of lines, words or characters, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.

8. The system of claim 5, wherein the size summary parameter is provided to the summary generator as a selectable device type having a corresponding display size parameter, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.  

7. The system of claim 4, wherein the size summary parameter is provided to the text mining engine as a selectable device type having a corresponding display size parameter, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.
	
9. A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising: one or more processors and computer readable media implementing: 

a data repository, wherein the data repository stores one or more content items; 

a page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository; 

a component browser coupled to the page editor;    

a component properties module that is coupled to the component browser and is configured to enable viewing of the one or more content items stored in the data repository and to enable selection of a first content item of the one or more content items stored in the data repository,

wherein the component properties module retrieves and displays metadata of the selected first content item, including one or more properties of the selected first content item, including one or more properties of the selected first content item; and 

a summary generator which is coupled to the component browser and the page editor, wherein the component properties module is configured to provide information corresponding to the selected first content item to an API of the summary generator, the provided information including metadata of the selected first content item and textual content of the selected first content item; 

wherein the summary generator is configured to, in response to receiving the provided information from the component browser, generate a summary of the selected first content item based on the metadata and textual content of the selected first content item and provide the generated summary via the API of the summary generator to the page editor; and 

wherein the page editor is configured to enable a user to edit the summary content item.  
8. A system for automatically generating a summary content item corresponding to a selected first content item, the system comprising: one or more processors and computer readable media implementing:

a data repository, wherein the data repository stores one or more content items;

a digital page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository;

a component browser coupled to the digital page editor;

a component properties module that is coupled to the component browser and is configured to enable viewing of the one or more content items stored in the data repository and to enable selection of a first content item of the one or more content items stored in the data repository, 

wherein the component properties module retrieves and displays textual metadata of the selected first content item, including one or more properties of the selected first content item; and



a text mining engine which is coupled to the component browser and the digital page editor, wherein the component properties module is configured to provide information corresponding to the selected first content item to an API of the text mining engine, the provided information including textual metadata of the selected first content item and textual content of the selected first content item;

wherein the text mining engine is configured to, in response to receiving the provided information from the component browser, generate a summary of the selected first content item based on the textual metadata and textual content of the selected first content item and provide the generated summary via the API of the text mining engine to the digital page editor …

wherein the digital page editor is configured to enable a user to edit the summary content item.
	
10. The system of claim 9, wherein the page editor is configured to enable the user to add the summary content item to the digital page that is open for editing in the page editor.  
9. The system of claim 8, wherein the digital page editor is configured to enable the user to add the summary content item to the digital page that is open for editing in the digital page editor.

11. The system of claim 9, wherein the generated summary is provided to the page editor as a summary content item which is independent of the selected first content item.  
8. … wherein the text mining engine is configured to, … generate a summary … and provide the generated summary via the API of the text mining engine to the digital page editor as a summary content item which is independent of the selected first content item; and

	
12. The system of claim 9, wherein the system is configured to store the summary content item in the data repository, wherein the summary content item is stored as a separate content item from the first content item.
10. The system of claim 8, wherein the system is configured to store the summary content item in the data repository, wherein the summary content item is stored as a separate content item from the first content item.
13. The system of claim 9, wherein the data repository is configured to store the metadata associated with each of the one or more content items and the summary content item.
11. The system of claim 8, wherein the data repository is configured to store the textual metadata associated with each of the one or more content items and the summary content item.
14. The system of claim 9, wherein the component browser is coupled to a component properties module, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the summary generator, and wherein the summary is generated at the size determined by the summary parameters.  
12. The system of claim 8, wherein the component browser is coupled to a component properties module, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the text mining engine, and wherein the summary is generated at the size determined by the summary parameters.
15. The system of claim 14, wherein the size summary parameter is provided to the summary generator as either a selectable percentage between 1 percent and 100 percent, a selectable number of lines, words or characters, or a selectable device type having a corresponding display size parameter, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.
13. The system of claim 12, wherein the size summary parameter is provided to the text mining engine as either a selectable percentage between 1 percent and 100 percent, a selectable number of lines, words or characters, or a selectable device type having a corresponding display size parameter, wherein the size summary parameter causes the summary content item to be generated at a corresponding size.
16. The system of claim 9, further comprising a web content management server coupled to the component browser and the data repository, wherein the component browser is configured to access the web content management server to retrieve information corresponding to the one or more content items stored in the data repository and to display the retrieved information to the user in a window displayed in the page editor.  

14. The system of claim 8, further comprising a web content management server coupled to the component browser and the data repository, wherein the component browser is configured to access the web content management server to retrieve information corresponding to the one or more content items stored in the data repository and to display the retrieved information to the user in a window displayed in the digital page editor.
17. The system of claim 9, further comprising a content tagging module implemented by the processor, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the metadata of the at least one of the content items.  
15. The system of claim 1, further comprising a content tagging module implemented by the processor, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the textual metadata of the at least one of the content items.
18. The system of claim 17, wherein the at least one of the content items comprises the summary content item generated by the summary generator.  
16. The system of claim 15, wherein the at least one of the content items comprises the summary content item generated by the text mining engine.
19. The system of claim 9, further comprising a content tagging module implemented by the one or more processors, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected   keywords or summaries, and store the selected keywords or summaries as tags with the metadata of the at least one of the content items.  
17. The system of claim 8, further comprising a content tagging module implemented by the one or more processors, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the textual metadata of the at least one of the content items.
20. The system of claim 19, wherein the at least one of the content items comprises the summary content item generated by the summary generator.
18. The system of claim 17, wherein the at least one of the content items comprises the summary content item generated by the text mining engine.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 20180157628 A1), in view of Mertens et al (US 10366151 B1 thereafter "Mertens").
As to claim 1, Hollingsworth discloses a system for automatically generating a summary content item corresponding to a selected first content item, [Generates a summary of a document [See ¶-45-48]]
the system comprising: a processor; a data repository communicatively coupled to the processor and configured to store one or more content items; and [The system includes a content server (data repository) and a processor [See ¶-66, 120]]
a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to implement: [The system includes a computer readable medium [See ¶-123]]
…a component browser configured to enable the user to view the one or more content items stored in the data repository and to select a first one of the content items stored in the data repository; [The user may view documents/content via a browser (component browser) from a content server (data repository) [See ¶-66-68, 91]. The user may select a document or content to create a skim (summary) [See ¶-91]]
wherein the component browser is coupled to a component properties module implemented by the processor that retrieves and displays metadata of the selected first content item, including one or more properties of the selected first content item; [The system displays the document hyperlink and/or document identifier (one or more properties) via the browser [See ¶-103]. The document identifier is stored in association with the document [See ¶-96]. A skilled artisan would understand that the document identifier would be retrieved from storage by the processor (component properties module) in order to display it]
wherein the component properties module is configured to access an API of a summary generator and provide the metadata and any explicit textual content of the selected first content item to the summary generator via the API; [The user may select a document or content to create a skim (summary) [See ¶-91]. The selected content is transmitted via the SkimCast API to a summary generator to generate the skim [See ¶-59, 87]. The API call includes the textual content of the document as well as the hyperlink or document identifier (metadata) [Se ¶-87]]
wherein a summary generated by the summary generator based on the metadata and explicit textual content of the selected first content item is provided via the API of the summary generator to the page editor; [The summary is generated in response to the received textual content and document identifier of the document and transmitted to the user device [See ¶-91]. The summary is provided via the API communication interface ("API of the summary generator to the page editor") [See ¶-104]]
wherein the page editor is configured to enable the [system] to add the summary content item to the digital page [A plugin allows the system to add the summary to the selected document [See ¶-86]].
However, Hollingsworth does not teach "a page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository; … wherein the page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item". (Emphasis added.)
On the other hand, Mertens does teach “a page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository; … wherein the page editor is configured to enable the user to add the summary content item to the digital page that is being edited and to enable the user to edit the summary content item". (Emphasis added.)
Mertens discloses that a summary of a page may be inserted into a displayed document (digital page) by the user [See Col 3, Ln 1-13, and Col 10, Ln 32-43]. The interface allows the user to edit the document [See Col 4, Ln 6-13], thus a skilled artisan would understand that once the summary is inserted the user could edit it.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system to incorporate the teachings of Mertens' document editing.
Motivation to do so would be to allow a user to easily incorporate relevant information into a document, as taught by Mertens [See Col 1, Ln 56-60].
As to claim 2, Hollingsworth, and Mertens disclose the system of claim 1, wherein the data repository is configured to store the summary content item, wherein the selected first content item and the summary content item are stored separately from ones of the one or more content items [Hollingsworth, Each document is stored along with the summary and a document indicator/identifier [See ¶-96]. A skilled artisan would understand documents are stored as files that are separate from each other (separately from ones of the one or more content items)].
As to claim 3, Hollingsworth, and Mertens disclose the system of claim 1, wherein the generated summary is provided to the page editor as a summary content item which is independent of the selected first content item [Mertens, a summary of a page (summary content item) may be displayed in a knowledge panel interface (page editor) next to a displayed document [See Col 3, Ln 1-13, and Col 10, Ln 32-43]. A skilled artisan would understand that being inserted into the displayed document as a summary would thus mean that the knowledge panel summary is "independent" of the original document (selected first content item)].  
As to claim 4, Hollingsworth, and Mertens disclose the system of claim 3, wherein the data repository is configured to store metadata associated with each of the one or more content items and the summary content item [Hollingsworth, Each document is stored along with the summary (summary content item) and a document indicator/identifier (metadata) [See ¶-96]].  
As to claim 5, Hollingsworth, and Mertens disclose the system of claim 1, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the summary generator [Hollingsworth, a percentage indicating a percentage of the document (size) dictates the length of the summary [See ¶-87, 97]. The percentage is transmitted via the API by the processor (component properties module) as a parameter (summary parameters) [See ¶-87]].  
As to claim 6, Hollingsworth, and Mertens disclose the system of claim 5, wherein the size summary parameter is provided to the summary generator as a selectable percentage between 1 percent and 100 percent, wherein the size summary parameter causes the summary content item to be generated at a corresponding size [Hollingsworth, a percentage indicating a percentage of the document (size) dictates the length of the summary [See ¶-87, 97]. The percentage is transmitted via the API by the processor (component properties module) as a parameter (summary parameters) [See ¶-87]. A skilled artisan would understand that a percentage is between 0 and 100, thus including between 1 percent and 100 percent].
As to claim 9, Hollingsworth discloses a system for automatically generating a summary content item corresponding to a selected first content item, [Generates a summary of a document [See ¶-45-48]]
the system comprising: one or more processors and computer readable media implementing: a data repository, wherein the data repository stores one or more content items; [The system includes a content server (data repository) and a processor [See ¶-66, 120]. The system includes a computer readable medium [See ¶-123]]
…a component browser coupled to the page editor; a component properties module that is coupled to the component browser and is configured to enable viewing of the one or more content items stored in the data repository and to enable selection of a first content item of the one or more content items stored in the data repository, [The user may view documents/content via a browser (component browser) from a content server (data repository) [See ¶-66-68, 91]. The user may select a document or content to create a skim (summary) [See ¶-91]. A browser plugin (page editor) allows the system to add the summary to the selected document and is connected to the browser [See ¶-86]]
wherein the component properties module retrieves and displays metadata of the selected first content item, including one or more properties of the selected first content item, including one or more properties of the selected first content item; and [The system displays the document hyperlink and/or document identifier (one or more properties) via the browser [See ¶-103]. The document identifier is stored in association with the document [See ¶-96]. A skilled artisan would understand that the document identifier would be retrieved from storage by the processor (component properties module) in order to display it]
a summary generator which is coupled to the component browser and the page editor, wherein the component properties module is configured to provide information corresponding to the selected first content item to an API of the summary generator, the provided information including metadata of the selected first content item and textual content of the selected first content item; [The user may select a document or content to create a skim (summary) [See ¶-91]. The selected content is transmitted via the SkimCast API to a summary generator to generate the skim [See ¶-59, 87]. The API call includes the textual content of the document as well as the hyperlink or document identifier (metadata) [Se ¶-87]]
wherein the summary generator is configured to, in response to receiving the provided information from the component browser, generate a summary of the selected first content item based on the metadata and textual content of the selected first content item and provide the generated summary via the API of the summary generator to the page editor; … [The summary is generated in response to the received textual content and document identifier of the document and transmitted to the user device [See ¶-91]. The summary is provided via the API communication interface ("API of the summary generator to the page editor") [See ¶-104]].
However, Hollingsworth does not teach "a page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository; … wherein the page editor is configured to enable a user to edit the summary content item."
On the other hand, Mertens does teach “a page editor coupled to the data repository and configured to edit a digital page that contains one or more of the content items stored in the data repository; … wherein the page editor is configured to enable a user to edit the summary content item."
Mertens discloses that a document may be retrieved from stored documents (data repository) by document system 108 [See Col 12, Ln 25-37 and Col 4, Ln 11-13]. The retrieved document is displayed to the user for editing in the page editor interface (page editor) [See Col 4, Ln 6-13, and Col 7, Ln 49-57]. A summary of a page may be inserted into a displayed document (digital page) by the user [See Col 3, Ln 1-13, and Col 10, Ln 32-43]. The interface allows the user to edit the document [See Col 4, Ln 6-13], thus a skilled artisan would understand that once the summary is inserted the user could edit it.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system to incorporate the teachings of Mertens' document editing.
Motivation to do so would be to allow a user to easily incorporate relevant information into a document, as taught by Mertens [See Col 1, Ln 56-60].
As to claim 10, Hollingsworth, and Mertens disclose the system of claim 9, wherein the page editor is configured to enable the user to add the summary content item to the digital page that is open for editing in the page editor [Mertens, a summary of a page (summary content item) may be displayed in a knowledge panel interface (page editor) next to a displayed document (open for editing) [See Col 3, Ln 1-13, and Col 10, Ln 32-43]. The interface allows the user to edit the document [See Col 4, Ln 6-13]].
As to claim 11, Hollingsworth, and Mertens disclose the system of claim 9, wherein the generated summary is provided to the page editor as a summary content item which is independent of the selected first content item [Mertens, a summary of a page (summary content item) may be displayed in a knowledge panel interface (page editor) next to a displayed document [See Col 3, Ln 1-13, and Col 10, Ln 32-43]. A skilled artisan would understand that being inserted into the displayed document as a summary would thus mean that the knowledge panel summary is "independent" of the original document (selected first content item)].  
As to claim 12, Hollingsworth, and Mertens disclose the system of claim 9, wherein the data repository is configured to store the metadata associated with each of the one or more content items and the summary content item [Hollingsworth, Each document is stored along with the summary and a document indicator/identifier [See ¶-96]. A skilled artisan would understand documents are stored as files that are separate from each other (separately from ones of the one or more content items)].
As to claim 13, Hollingsworth, and Mertens disclose the system of claim 3, wherein the data repository is configured to store metadata associated with each of the one or more content items and the summary content item [Hollingsworth, Each document is stored along with the summary (summary content item) and a document indicator/identifier (metadata) [See ¶-96]].  
As to claim 14, Hollingsworth, and Mertens disclose the system of claim 9, wherein the component browser is coupled to a component properties module, wherein the component properties module is configured to provide a size for the summary content item as one of one or more summary parameters usable by the summary generator, and wherein the summary is generated at the size determined by the summary parameters [Hollingsworth, a percentage indicating a percentage of the document (size) dictates the length of the summary [See ¶-87, 97]. The percentage is transmitted via the API by the processor (component properties module) as a parameter (summary parameters) [See ¶-87]. The summary is generated based on the received percentage [See ¶-87]].  
[Examiner's note: The limitation "either a selectable percentage between 1 percent and 100 percent, a selectable number of lines, words or characters, or a selectable device type having a corresponding display size parameter" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of “a selectable percentage between 1 percent and 100 percent" teaches the entire limitation]
As to claim 15, Hollingsworth, and Mertens disclose the system of claim 14, wherein the size summary parameter is provided to the summary generator as either a selectable percentage between 1 percent and 100 percent, … [Hollingsworth, a percentage indicating a percentage of the document (size) dictates the length of the summary [See ¶-87, 97]. The percentage is transmitted via the API by the processor (component properties module) as a parameter (summary parameters) [See ¶-87]. A skilled artisan would understand that a percentage is between 0 and 100, thus including between 1 percent and 100 percent]
wherein the size summary parameter causes the summary content item to be generated at a corresponding size [Hollingsworth, The summary is generated based on the received percentage [See ¶-87]].
As to claim 16, Hollingsworth, and Mertens disclose the system of claim 9, further comprising a web content management server coupled to the component browser and the data repository, wherein the component browser is configured to access the web content management server to retrieve information corresponding to the one or more content items stored in the data repository and to display the retrieved information to the user in a window displayed in the page editor [Mertens, a document may be retrieved from stored documents by document system 108 (web content management server) [See Col 12, Ln 25-37 and Col 4, Ln 11-13]. The retrieved document is displayed to the user for editing in the page editor interface (page editor) [See Col 4, Ln 6-13, and Col 7, Ln 49-57]].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hollingsworth (US 20180157628 A1), in view of Mertens et al (US 10366151 B1 thereafter "Mertens"), in view of Modani et al (US 20180011931 A1 thereafter "Modani").
As to claim 7, Hollingsworth, and Mertens do not disclose "wherein the size summary parameter is provided to the summary generator as a selectable number of lines, words or characters, wherein the size summary parameter causes the summary content item to be generated at a corresponding size."
On the other hand, Modani does teach "wherein the size summary parameter is provided to the summary generator as a selectable number of lines, words or characters, wherein the size summary parameter causes the summary content item to be generated at a corresponding size."
Modani discloses a summary parameter 272 may be provided by the user to define the size of each summary [See ¶-52].  The size may be specified as a number of words shown in Fig 2A [See ¶-52]. A number of sentences (lines) or characters may instead be used to specify the summary length [See ¶-52].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system, and Mertens' document editing to incorporate the teachings of Modani’s summary parameter.
Motivation to do so would be to allow a user to provide a desired length of the summary, as taught by Modani [See ¶-52].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 20180157628 A1), in view of Mertens et al (US 10366151 B1 thereafter "Mertens"), in view of Amarendran (US 20170004142 A1).
As to claim 8, Hollingsworth, and Mertens do not disclose "wherein the size summary parameter is provided to the summary generator as a selectable device type having a corresponding display size parameter, wherein the size summary parameter causes the summary content item to be generated at a corresponding size."
On the other hand, Amarendran does teach "wherein the size summary parameter is provided to the summary generator as a selectable device type … , wherein the size summary parameter causes the summary content item to be generated at a corresponding size."
Amarendran discloses that a summarizer 160 receives a user selected length of the summary [See ¶-64]. The selected length may be based on the device it will be distributed to (selectable device type) [See ¶-64]. The summary is generated using the selected length [See ¶-63-64].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system, and Mertens' document editing to incorporate the teachings of Amarendran's device based summary length.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Amarendran discloses that the summary length may be specified as a number of words, sentences, paragraphs, pages, a percentage, or a device [See ¶-64]. A skilled artisan would have had a reasonable expectation of success in utilizing a device to be distributed to, rather than a number of words, sentences, paragraphs, pages, or percentages. 
Amarendran does not explicitly teach "device type having a corresponding display size parameter…" (Emphasis added.)
However, each display device will inherently have a corresponding display size to accommodate content. It would have been obvious to include a display size parameter as part of the selected device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amarendran's device selection to incorporate a display size parameter.
Motivation to do so would be to increase the level of detail of the target device of the summary.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 20180157628 A1), in view of Mertens et al (US 10366151 B1 thereafter "Mertens"), in view of Roe et al (US 20150088846 A1 thereafter "Roe").
[Examiner's note: The limitation "keywords or summaries" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "keywords" teaches the entire limitation]
As to claim 17, Hollingsworth, and Mertens do not disclose "a content tagging module implemented by the processor, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected keywords or summaries, and store the selected keywords or summaries as tags with the metadata of the at least one of the content items."
On the other hand, Roe does teach "a content tagging module implemented by the processor, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords … related to the at least one of the content items, present the identified keywords … to the user, receive a user selection of one or more of the identified keywords…, tag the at least one of the content items with the selected keywords …, and store the selected keywords … as tags with the metadata of the at least one of the content items."
Roe discloses a website analyzer 100 (content tagger), as shown in Fig 1, that analyzes a website ("at least one of the content items") to identify related keywords (keywords) [See ¶-20, 39-40]. Related keywords are displayed (present) to the user, and the user selects keywords to incorporate [See ¶-41-42]. The user selected keywords are incorporated into the website as metatags (tag) [See ¶-43, 26]. The website is hosted (stored) on website analyzer 100, and the website's code is modified [See ¶-21, 26]. It would have been obvious that the keywords are incorporated and stored as part of the website code since the system modifies the website code for SEO improvement.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system, and Mertens' document editing to incorporate the teachings of Roe's website keyword tagging.
Motivation to do so would be in order to improve the SEO of the website, as taught by Roe [See ¶-2]. 
As to claim 18, Hollingsworth, Mertens, and Roe disclose the system of claim 17, wherein the at least one of the content items comprises the summary content item generated by the summary generator [Hollingsworth, A plugin allows the system to add the summary (summary content item) to the selected document (content items) [See ¶-86]].
[Examiner's note: The limitation "keywords or summaries" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "keywords" teaches the entire limitation]
As to claim 19, Hollingsworth, and Mertens do not disclose "a content tagging module implemented by the one or more processors, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected   keywords or summaries, and store the selected keywords or summaries as tags with the metadata of the at least one of the content items."
On the other hand, Roe does teach "a content tagging module implemented by the one or more processors, the content tagging module configured to, for at least one of the content items, identify one or more corresponding keywords or summaries related to the at least one of the content items, present the identified keywords or summaries to the user, receive a user selection of one or more of the identified keywords or summaries, tag the at least one of the content items with the selected   keywords or summaries, and store the selected keywords or summaries as tags with the metadata of the at least one of the content items."
Roe discloses a website analyzer 100 (content tagger), as shown in Fig 1, that analyzes a website ("at least one of the content items") to identify related keywords (keywords) [See ¶-20, 39-40]. Related keywords are displayed (present) to the user, and the user selects keywords to incorporate [See ¶-41-42]. The user selected keywords are incorporated into the website as metatags (tag) [See ¶-43, 26]. The website is hosted (stored) on website analyzer 100, and the website's code is modified [See ¶-21, 26]. It would have been obvious that the keywords are incorporated and stored as part of the website code since the system modifies the website code for SEO improvement.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hollingsworth's summary system, and Mertens' document editing to incorporate the teachings of Roe's website keyword tagging.
Motivation to do so would be in order to improve the SEO of the website, as taught by Roe [See ¶-2]. 
As to claim 20, Hollingsworth, Mertens, and Roe disclose the system of claim 19, wherein the at least one of the content items comprises the summary content item generated by the summary generator [Hollingsworth, A plugin allows the system to add the summary (summary content item) to the selected document (content items) [See ¶-86]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173